DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10-11 is/are objected to because of the following informalities:
Claim 10 is missing.
Claim 11 depends on claim 10, which is missing.
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Therefore, the instant application’s earliest effective filing date is 7/22/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (Pub. No.: US 2021/0264212 A1 – hereinafter “Paik”) in view of Fram (Patent No.: US 8,020,993 B1 – hereinafter “Fram”).
Claim 1:
Paik discloses a method comprising: for a first time epoch (¶125 discloses “Findings dictated by users can include an image/area/volume in which they are visualized (e.g., axial slice 13).”), performing the steps comprising: 
displaying an image onto a display with a first set of display settings (¶122 discloses “image may be displayed on a computer screen or display”; ¶123 discloses “eye tracking input include selection or de-selection ( e.g., of a region or feature on a medical image), scrolling, magnification (e.g., zooming in, zooming out), switching between images, and opening or closing an image.” i.e. display settings); 
using an eye facing camera (¶122 discloses “The eye tracking device can be a camera or other optical sensor”) to track a user's first fixation location on the display (¶62 discloses “User input can include … gaze fixation point input detected using eye-tracking equipment and software”); 
determining a first imaging finding located at the user's first fixation location on the display (¶62 discloses “The user input can enable the system to detect what portion of an image the user is selecting or looking at.”; ¶66 discloses “track a position or a movement
of an eye of a user viewing said medical image… (vi) associate said feature with said input from said user.”; ¶67; ¶122 discloses “eye-tracking” and “gaze fixation points”); 
(¶62 discloses “The combination of user input and dictation may be used to generate a clinical finding corresponding to the selected portion of the image.”; ¶¶66-67); 
for a subsequent time epoch (¶62 discloses “a subsequent viewer of the report to visualize the same information used by the original user or radiologist to allow for a more informed assessment or confirmation of the original finding.”; ¶126 discloses “a subsequent user”; where, the original and subsequent user can be the same user), performing the steps comprising: (¶123 discloses eye tracking input include selection or de-selection ( e.g., of a region or feature on a medical image), scrolling, magnification (e.g., zooming in, zooming out), switching between images, and opening or closing an image … in combination, one or more eye tracking input can be customized to correspond to commands specified by a user.”); using the eye facing camera to track the user's subsequent fixation location on the display (¶159 discloses “eye tracking can be used in order to demonstrate which portion of the image the user is looking at when describing a finding.”); 
determining a subsequent imaging finding located at the user's subsequent fixation location on the display (¶122 discloses “user's gaze fixation point(s) on a medical image”; ¶125 discloses “Findings dictated by users can include an image/area/volume in which they are visualized (e.g., axial slice 13).”; Abstract discloses “user input such as eye gaze and dictation for automated generation of findings”); and 
(¶126 discloses “the report based on the viewing and dictation context … eye tracking … This subsystem makes the linkages between input image regions of interest and output findings text explicit. Recording this linkage internally within the AI output comprises recording the region of interest (e.g., a contour or bounding box) within the meta-data for each AI-generated finding. … a subsequent user (emphasis added)” ).
Paik discloses all of the subject matter as described above except for specifically teaching “displaying the image with a subsequent set of display settings wherein the subsequent set of display settings is different from the first set of display settings.”  However, Fram in the same field of endeavor teaches “displaying the image with a subsequent set of display settings wherein the subsequent set of display settings is different from the first set of display settings” (Fig. 18 and C17:L18-20 discloses “Preferably, scale data 310 describes the scale or magnification used while viewing the image, thus indicating the level of zoom while viewing … Preferably, contrast data 312 describes the contrast, or other grayscale or color display map, used while viewing.”  Where, it can be seen in Fig. 18 that the user changes the scale and contrast over time.  Similarly, Fig. 19 discloses changes in the viewing settings of a 3D image over time.  Finally, Fig. 20 and C19:L19-20 discloses “Preferably, filter data 514 indicates any other kind of filter, such as, filtering by color, filtering by grayscale mapping, etc..”  Where, the filter is changed from blue to red at different times.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Paik and Fram before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to modify or duplicate the display settings under 
Claim 2:
The combination of Paik and Fram discloses the method of claim 1 further comprising analyzing the dataset to determine the extent of the review by the user (Paik ¶181 discloses “The
system can record and analyze these differences amongst users. In some cases, the system records which images in a stack of images are viewed and for how long. … In some cases, when a user is scrolling through images too fast or not spending enough time looking at
peripheral areas of anatomy compared to higher performing radiologists, these differences may be noted and reported to the user for self-improvement.”).
Claim 3:
The combination of Paik and Fram discloses the method of claim 1 further comprising analyzing the dataset comprising generating metrics correlating fixation locations with imaging findings (Paik ¶181 discloses “Additional information that can be recorded and analyzed include eye
gaze or gaze fixation information using eye-tracking hardware.”) comprises of at least one of the group consisting of: a number of fixation location(s) for an imaging finding; an imaging plane of fixation location(s) for an imaging finding; and a sequence of fixation location(s) for an imaging finding (Paik ¶181 discloses “The system can analyze this information to find differences in patterns between users with different quality assessments.”; where, patterns denote a sequence).
Claim 4:
The combination of Paik and Fram discloses the method of claim 3 further comprising determining an average for each metric for the user and providing an notification to the user when a current exam's metric differs from the average (Paik ¶181 discloses “The system can analyze this information to find differences in patterns between users with different quality assessments.”; ¶177 discloses “user's usage of hedging language relative to the average for
the practice group”).
Claim 5:
The combination of Paik and Fram discloses the method of claim 3 further comprising determining an average for each metric for a population of users to develop a set of normative metrics and providing a notification to the user when the user's metric differs from the population (Paik ¶177 discloses “These trends and/or patterns can also be scored or assessed with a quality control metric in order to provide feedback or guidance to the radiologist or user … user's usage of hedging language relative to the average for the practice group”).
Claim 6:
The combination of Paik and Fram discloses the method of claim 1 further comprising comparing the dataset with a predetermined criteria to determine whether a minimum review has been completed wherein the predetermined criteria comprises of at least one of the group (¶123 discloses “The user may need to maintain the gaze for a minimum duration (e.g., 0.5 s, 1 s, 2 s, etc.) to initiate the scrolling or other command.”); a minimum number of imaging planes an imaging finding has fixation locations in situations comprising wherein the imaging dataset comprises cross-sectional imaging planes; a determination of whether or not the imaging structure had optimized display during a fixation location; and a determination of whether or not a predetermined sequence of fixation locations for each imaging feature has been achieved.
Claim 9:
The combination of Paik and Fram discloses the method of claim 1 further comprising wherein the display has a curvature comprising: the top portion of the monitor curves inwards towards the user; the bottom portion of the monitor curves inwards towards the user; the left portion of the monitor curves inward towards the user; and the right portion of the monitor curves inward towards the user (Paik ¶122 discloses “a display or monitor”; where, the examiner takes official notice that curved monitors were known at the time of filing).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paik and Fram as applied to claim 1 above, and further in view of Douglas et al. (US20140307067 – hereinafter “Douglas”).

Claim 11:
The combination of Paik and Fram discloses the method of claim 10 further comprising utilizing a head display unit (HDU) (Fram C6:L4-5 discloses “an eye tracker comprises a head mounted eyes tracking system”) comprising of at least one of the group consisting of:
Paik discloses all of the subject matter as described above except for specifically teaching “an extended reality display; eye display with shutters; and, eye display with polarized lenses.”  However, Douglas in the same field of endeavor teaches “an extended reality display; eye display with shutters; and, eye display with polarized lenses” (¶41).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Paik and Douglas before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to provide a medical professional with a more holistic view of the medical images to improve the diagnosis and treatment of the patient.  This motivation for the combination of Paik and Douglas is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  Specifically, Douglas’s ¶10. MPEP 2141 (III).  As well as KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
	
	

Claim 12:
The combination of Paik and Fram discloses the method of claim 1 further comprising using a keyboard comprising wherein the center of the keyboard is in an elevated position with respect to the sides of the keyboard (Paik ¶123 discloses a keyboard; where, the examiner takes official notice that ergonomic keyboards were before the effective filing date).
Claim 13:
The combination of Paik and Fram discloses the method of claim 1 further comprising wherein the display setting comprises at least one of the group consisting of a pan setting; a zoom setting; and, a window/level setting (Paik ¶147 discloses “a user may say "jump to" an anatomic region, which causes the cursor to be placed into the matching field, while the image(s) are scrolled, panned, and/or zoomed to center on the anatomic region”; Fram Fig.’s 18-20).
Claim 14:
The combination of Paik and Fram discloses the method of claim 1 further wherein the dataset comprises data on areas of the image included in the user's high resolution field of view (Paik ¶80 disclsoes “higher resolution diagnostic image acquisition”; ¶187 discloses “resolution of displays”).
Claim 15:
The combination of Paik and Fram discloses the method of claim 1 further comprising wherein a segmented item in the image (Paik ¶6 discloses “AI-assisted image segmentation”) is assigned (Paik ¶62 discuses “The portion of the image may be segmented and labeled according to an image segmentation algorithm”; ¶62 discloses “In some cases, the system generates or provides hanging protocols based on various criteria for optimal image placement.”).
Claim 17:
The method of claim 1 further comprising using eye tracking data to implement at least one of the group comprising: a smart panning viewing option; a smart zoom viewing option; and a smart window/level viewing option (¶147 discloses “a user may say "jump to" an anatomic region, which causes the cursor to be placed into the matching field, while the image(s) are
scrolled, panned, and/or zoomed to center on the anatomic region”).
Claim 18:
The combination of Paik and Fram discloses the method of claim 1 further comprising analysis of the dataset by an artificial intelligence algorithm (¶227 discloses “Al-assisted interpretation and reporting of medical images … and/or reports or associated findings.”).
Claim 19:
A non-transitory computer readable medium having computer readable code thereon for image processing, the medium comprising (¶237): instructions for …
The combination of Paik and Fram discloses the remaining elements recited in claim 19 for at least the reasons discussed in claim 1 above.
Claim 20:
A computer system comprising: a memory (¶¶ 230, 233); a processor (¶234); and wherein the memory is encoded with an application providing image processing that when performed on the processor provides a process for processing information, the process causing the computer system to perform the operations (¶234) of … 
The combination of Paik and Fram discloses the remaining elements recited in claim 20 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 7-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666